Exhibit 10.74

PROMISSORY NOTE SECURED BY MORTGAGE

 

  Irvine, California $6,900,000   Date: November 7, 2007

FOR VALUE RECEIVED, the undersigned KBS INDUSTRIAL PORTFOLIO, LLC, a Delaware
limited liability company (“Borrower”), promise(s) to pay to the order of WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Lender”), at the Disbursement and Operations
Center in El Segundo, California, or at such other place as may be designated in
writing by Lender, the principal sum of Six Million Nine Hundred Thousand
Dollars ($6,900,000) or so much thereof as may from time to time be owing
hereunder by reason of advances by Lender to or for the benefit or account of
Borrower, with interest thereon, per annum, at one or more of the Effective
Rates calculated in accordance with the terms and provisions of the Fixed Rate
Agreement attached hereto as Exhibit A and a Fixed Rate Notice described on
Exhibit B attached hereto (based on a 360-day year and charged on the basis of
actual days elapsed). All sums owing hereunder are payable in lawful money of
the United States of America, in immediately available funds.

Interest accrued on this Promissory Note Secured by Mortgage (“Note”) shall be
due and payable on the first Business Day (as defined in Exhibit A) of each
month commencing with the first month after the date of this Note.

The outstanding principal balance of this Note, together with all accrued and
unpaid interest, shall be due and payable in full on November 9, 2008 (“Maturity
Date”). Unless expressly defined herein, all capitalized terms used herein shall
have the meanings ascribed to them in the Loan Agreement (as defined in Exhibit
A).

This Note is secured by, among other things, that certain Mortgage, Assignment
of Leases and Rents, Security Agreement and Fixture Filing dated of even date
herewith (as the same may be amended or modified, the “Mortgage”), executed by
Borrower for the benefit of Lender.

In order to assure timely payment to Lender of accrued interest, principal, fees
and late charges due and owing under the loan evidenced by this Note, Borrower
hereby irrevocably authorizes Lender to directly debit Borrower’s demand deposit
account with Lender, account no. 4121560437, for payment when due of all such
amounts payable to Lender. Borrower represents and warrants to Lender that
Borrower is the legal owner of said account. Written confirmation of the amount
and purpose of any such direct debit shall be given to Borrower by Lender not
less frequently than monthly. In the event any direct debit hereunder is
returned for insufficient funds, Borrower shall pay Lender upon demand, in
immediately available funds, all amounts and expenses due and owing to Lender.

If any interest payment required hereunder is not received by Lender (whether by
direct debit or otherwise) on or before the fifteenth (15th) calendar day of the
month in which it becomes due, Borrower shall pay, at Lender’s option, a late or
collection charge equal to four percent (4%) of the amount of such unpaid
interest payment.

If: (a) Borrower shall fail to pay when due any sums payable hereunder, subject
to any grace or cure period provided in the Loan Agreement; or (b) any other
Event of Default occurs under the Loan Agreement, the Mortgage or any other Loan
Document; or (c) the property which is subject to the Mortgage, or any portion
thereof or interest therein, is sold, transferred, mortgaged, assigned,
encumbered or leased, whether voluntarily or involuntarily or by operation of
law or otherwise, other than as expressly permitted by Lender in writing; THEN
Lender may, at its sole option, declare all sums owing under this Note
immediately due and payable; provided, however, that if any document related to
this Note provides for automatic acceleration of payment of sums owing
hereunder, all sums owing hereunder shall be automatically due and payable in
accordance with the terms of that document.



--------------------------------------------------------------------------------

If any attorney is engaged by Lender to enforce or defend any provision of this
Note or the Mortgage, or as a consequence of any Event of Default, with or
without the filing of any legal action or proceeding, then Borrower shall pay to
Lender immediately upon demand all attorneys’ fees and all costs incurred by
Lender in connection therewith, together with interest thereon from the date of
such demand until paid at the rate of interest applicable to the principal
balance owing hereunder as if such unpaid attorneys’ fees and costs had been
added to the principal.

No previous waiver and no failure or delay by Lender in acting with respect to
the terms of this Note, the Loan Agreement or any other Loan Document shall
constitute a waiver of any breach, default, or failure of condition under this
Note, the Loan Agreement or any other Loan Document. A waiver of any term of
this Note, the Loan Agreement or any other Loan Document must be made in writing
and shall be limited to the express written terms of such waiver. In the event
of any inconsistencies between the terms of this Note and the terms of any other
document related to the loan evidenced by this Note, the terms of this Note
shall prevail.

If this Note is executed by more than one person or entity as Borrower, the
obligations of each such person or entity shall be joint and several. No person
or entity shall be a mere accommodation maker, but each shall be primarily and
directly liable hereunder. Except as otherwise provided in any agreement
executed in connection with this Note, Borrower waives: presentment; demand;
notice of dishonor; notice of default or delinquency; notice of acceleration;
notice of protest and nonpayment; notice of costs, expenses or losses and
interest thereon; notice of late charges; and diligence in taking any action to
collect any sums owing under this Note or in proceeding against any of the
rights or interests in or to properties securing payment of this Note.

Time is of the essence with respect to every provision hereof. This Note shall
be construed and enforced in accordance with the laws of the State of
California, except to the extent that federal laws preempt the laws of the State
of California, and all persons and entities in any manner obligated under this
Note consent to the jurisdiction of any federal or state court within the State
of California having proper venue and also consent to service of process by any
means authorized by California or federal law.

All notices or other communications required or permitted to be given pursuant
to this Note shall be given to the Borrower or Lender at the address and in the
manner provided for in the Loan Agreement.

The Loan Documents contain or expressly incorporate by reference the entire
agreement of the parties with respect to the matters contemplated therein and
supersede all prior negotiations or agreements, written or oral. The Loan
Documents shall not be modified except by written instrument executed by all
parties. Any reference to the Loan Documents includes any amendments, renewals
or extensions now or hereafter approved by Lender in writing.

The limitations on personal liability of shareholders, partners and members of
Borrower contained in Section 11.21 of the Loan Agreement shall apply to this
Note.

Exhibits A and B are attached hereto and incorporated herein by reference.

[Signature Follows on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.

“BORROWER”

 

KBS INDUSTRIAL PORTFOLIO, LLC, a Delaware limited liability company By:   KBS
REIT ACQUISITION XX, LLC,  

a Delaware limited liability company,

its sole member

  By:   KBS REIT PROPERTIES, LLC,    

a Delaware limited liability company,

its sole member

    By:   KBS LIMITED PARTNERSHIP,      

a Delaware limited partnership,

its sole member

      By:   KBS REAL ESTATE INVESTMENT TRUST, INC.,        

a Maryland corporation,

general partner

        By:  

/s/ Charles J. Schreiber, Jr.

          Charles J. Schreiber, Jr.           Chief Executive Officer